Citation Nr: 1208927	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10-25 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, her husband and her mother


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active service from February 2001 to February 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran testified at a Travel Board hearing.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim is warranted. 

The Veteran contends that sleep apnea was incurred in service.  Specifically, the Veteran reports that she complained of sleep problems during service but her complaints were not taken seriously and her problem remained untreated.  She testified that shortly following service discharge, she requested a sleep study but it took 18 months before one was actually conducted.  

Service treatment reports dated in 2006 document the Veteran's numerous complaints of sleep problems, drowsiness and headaches.  Post-service, a private sleep study report dated in August 2008 shows a diagnosis of obstructive sleep apnea.  Moreover, in a June 2011 letter, T. F. P., M.D., a sleep specialist, reported treating the Veteran's father for severe obstructive sleep apnea in the past and that the disorder can be acquired or genetic.  Dr. P. noted that the Veteran's history of excessive sleepiness goes back a long time and that her father, grandmother and two aunts all suffer from obstructive sleep apnea.  It was also noted that the Veteran has polycystic ovarian syndrome.  Dr. P. stated that there is no way to certainly establish when the Veteran began having significant obstructive sleep apnea and that the only way to diagnose the disorder is with a multichannel polysomnogram which was not done during service.  However, he noted that according to a review of some of the Veteran' records, she had frequent absenteeism, poor work performance and complaints of frequent illness including recurrent headaches.  He indicated that patients with untreated sleep disorders are frequently perceived in a similar manner.         

In light of the evidence presented above, the Board finds that a VA examination is warranted to obtain an opinion as to the relationship between any current sleep apnea and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Murfreesboro, Tennessee, dating since March 2010.
  
2.  Thereafter, schedule the Veteran to undergo a VA sleep disorders examination by a physician to obtain an opinion as to whether the claimed obstructive sleep apnea arose during service or is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any tests and studies deemed necessary should be conducted and the clinical findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's obstructive sleep apnea had its onset during service or is related to service.  The medical basis for the conclusion reached should be provided.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


